Allowable Subject Matter
Claims 1-3 and 6-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to individually disclose or collectively suggest the electronic circuit for providing protection for an energy supply for a receiving device, particularly including, “a connection status functional assembly for detecting a connected receiving device, the connection status functional assembly coupled across the measuring resistor, the connection status functional assembly outputting a connection status signal indicating that the receiving device is connected to the electronic circuit when the voltage difference across the measuring resistor is greater than a connection status threshold; a polarity reversal functional assembly for providing protection against a polarity reversal for the voltage of the supply path, the polarity reversal functional assembly coupled to the voltage source and to the second supply output terminal coupled to a load, the polarity reversal functional assembly turning OFF the first and second switching components when the voltage on the second supply output terminal is greater than the voltage supplied by the voltage source; and a ground short functional assembly for detecting a ground short for the supply path, the around short functional assembly coupled to the second supply output terminal coupled to a load, the ground short functional assembly outputting a ground short signal indicating a ground short for the supply path when the voltage on the second supply output terminal is less than a ground short threshold,” in combination with the remaining limitations as recited in the claim.
Claims 2, 3, and 7-10 all depend, either directly, or indirectly, on claim 1 and therefore are allowable for the same reasons as above.
With respect to claim 6, the prior art of record fails to individually disclose or collectively suggest the electronic circuit for providing protection for an energy supply for a receiving device, particularly including, “a diode connected between the third switching component and the first and second control terminals of the first and second switching components, Page 4 of 8Appln. No.: 16/462,5952017P00246WOUS   Reply to Final Office Action of February 8, 2021wherein the cathode of the diode is connected to the first and second control terminals and the anode is connected to third supply output terminal of the third switching component,” in combination with the remaining limitations as recited in the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED E FINCH III whose telephone number is (571)270-7883.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on (571) 272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRED E FINCH III/Primary Examiner, Art Unit 2838